Name: 80/800/EEC: Commission Decision of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from Norway
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-05

 Avis juridique important|31980D080080/800/EEC: Commission Decision of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from Norway Official Journal L 234 , 05/09/1980 P. 0038 - 0040 Greek special edition: Chapter 03 Volume 30 P. 0155 Spanish special edition: Chapter 03 Volume 19 P. 0019 Portuguese special edition Chapter 03 Volume 19 P. 0019 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . COMMISSION DECISION OF 25 JULY 1980 CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR THE IMPORTATION OF FRESH MEAT FROM NORWAY ( 80/800/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 THEREOF , WHEREAS FOLLOWING A COMMUNITY VETERINARY MISSION IT APPEARS THAT THE ANIMAL HEALTH SITUATION IN NORWAY IS EXCELLENT , STABLE AND COMPLETELY CONTROLLED BY WELLSTRUCTURED AND ORGANIZED VETERINARY SERVICES , PARTICULARLY AS REGARDS DISEASES TRANSMISSIBLE THROUGH MEAT ; WHEREAS , IN ADDITION , BY LETTER OF 20 JUNE 1980 THE RESPONSIBLE VETERINARY AUTHORITIES OF NORWAY HAVE CONFIRMED THAT NORWAY HAS FOR AT LEAST 12 MONTHS BEEN FREE FROM RINDERPEST , FOOT AND MOUTH DISEASE , AFRICAN SWINE FEVER , CLASSICAL SWINE FEVER , CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) AND SWINE VESICULAR DISEASE AND THAT NO VACCINATIONS HAVE BEEN CARRIED OUT AGAINST THOSE DISEASES DURING THAT TIME ; WHEREAS THE RESPONSIBLE VETERINARY AUTHORITIES OF NORWAY HAVE UNDERTAKEN TO NOTIFY THE COMMISSION OF THE EUROPEAN COMMUNITIES AND THE MEMBER STATES , BY TELEX OR TELEGRAM , WITHIN 24 HOURS AT THE LATEST , OF THE CONFIRMATION OF THE OCCURRENCE OF ANY OF THE ABOVEMENTIONED DISEASES OR THE ADOPTION OF VACCINATION AGAINST ANY OF THEM ; WHEREAS ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION MUST BE ADOPTED ACCORDING TO THE ANIMAL HEALTH SITUATION OF THE NON-MEMBER COUNTRY CONCERNED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 MEMBER STATES SHALL AUTHORISE THE IMPORTATION FROM NORWAY OF FRESH MEAT OF BOVINE ANIMALS , SWINE , SHEEP , GOATS AND DOMESTIC SOLIPEDS CONFORMING TO THE GUARANTEES LAID DOWN IN AN ANIMAL HEALTH CERTIFICATE WHICH ACCORDS WITH THE ANNEX HERETO AND WHICH MUST ACCOMPANY THE CONSIGNMENT . ARTICLE 2 THIS DECISION SHALL NOT APPLY TO IMPORTS OF GLANDS AND ORGANS AUTHORIZED BY THE COUNTRY OF DESTINATION FOR PHARMACEUTICAL MANUFACTURING PURPOSES . ARTICLE 3 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 JANUARY 1981 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JULY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF BOVINE ANIMALS , SWINE , SHEEP , GOATS AND DOMESTIC SOLIPEDS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION : REFERENCE TO PUBLIC HEALTH CERTIFICATE ( 2 ): EXPORTING COUNTRY : NORWAY MINISTRY : DEPARTMENT : REFERENCES : ( OPTIONAL ) I . INDENTIFICATION OF MEAT : MEAT OF : ( ANIMAL SPECIES ) NATURE OF CUTS : NATURE OF PACKAGING : NUMBER OF CUTS OR PACKAGES : NET WEIGHT : II . ORIGIN OF MEAT : ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF APPROVED SLAUGHTERHOUSE(S ): ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF APPROVED CUTTING PLANT(S ): III . DESTINATION OF MEAT : THE MEAT WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ): NAME AND ADDRESS OF CONSIGNOR : NAME AND ADDRESS OF CONSIGNEE : IV . ATTESTATION OF HEALTH : I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT THE FRESH MEAT DESCRIBED ABOVE HAS BEEN OBTAINED FROM : - ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF NORWAY FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD ; - IN THE CASE OF SWINE , ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF PORCINE BRUCELLOSIS DURING THE PREVIOUS SIX WEEKS ; - IN THE CASE OF SHEEP AND GOATS , ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF OVINE OR CAPRINE BRUCELLOSIS DURING THE PREVIOUS SIX WEEKS . DONE AT , ON . . . . . . . . . . . . . . . . . . . . SEAL ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) FRESH MEAT MEANS ALL PARTS OF DOMESTIC ANIMALS OF THE BOVINE , PORCINE , OVINE AND CAPRINE SPECIES AND OF DOMESTIC SOLIPEDS WHICH ARE FIT FOR HUMAN CONSUMPTION AND WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS , CHILLED AND FROZEN MEAT BEING CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME .